Citation Nr: 0825430	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to August 
1991.  He also has unverified service with the United States 
Naval Reserve from June 1989 to November 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
degenerative joint disease of both knees.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a bilateral 
knee disability.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The veteran testified during the May 2008 hearing that he 
injured his knees during his military service in February 
1991.  He explained that while playing sports, he injured his 
right knee and sprained his left knee.  He was taken to the 
hospital via ambulance, given Motrin with codeine, and placed 
on light duty until his release from service.  The veteran 
contends that service connection is warranted for his 
bilateral knee disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.
§ 1111 (West 2002).  This presumption attaches only where 
there has been an induction examination in which the later-
complained-of disability was not noted. The term "noted" 
denotes only such conditions as are recorded in examination 
reports.  History provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (2007); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995). In cases where the 
disease or injury at issue is not noted on the entrance 
examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable 
evidence that the disease or injury existed prior to service.  
Second, VA must show by clear and unmistakable evidence that 
the preexisting disease or injury was not aggravated by 
service. VAOPGCPREC 3-2003 (July 16, 2003). Concerning clear 
and unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153 (West 2002).

Review of the veteran's service treatment records reveals no 
knee abnormalities on "quadannual" examination in November 
1990.  The veteran was treated for knee problems beginning in 
February 1991.  In February 1991, the veteran was referred to 
civilian medical care for complaints of left knee pain after 
performing squats in the gym.  It was noted that the veteran 
had a history of a right knee meniscectomy, as well 
complaints of the left knee giving way.  Examination of the 
left knee reflected crepitus, panic compression, and abnormal 
range of motion.  It was determined that the veteran's left 
knee probably had a small medial meniscal tear and 
arthroscopy for the left knee was scheduled.  Thereafter, the 
veteran reported to sick call with continuing complaints of 
left knee pain again in February 1991.  He was given 800 
milligrams of Motrin, and an orthopedic appointment was 
scheduled.  The veteran returned for follow-up treatment in 
March 1991 after left knee arthroscopy was performed, and the 
physician requested that he perform light duty from March 
1991 until September 1991.  Thereafter, x-rays taken in April 
1991 noted degenerative change in the right knee with 
osteophytes and eburnation of the tibial plateau.  There was 
minimal medial joint space narrowing with no abnormal 
calcification.  The left knee appeared normal except for a 
tiny calcification overlying the left medial compartment.  It 
was opined that the veteran had degenerative change of the 
left knee and possible small loose body of the left knee with 
no acute skeletal findings.  In June 1991, the veteran 
returned to sick call again for right and left knee problems.  
Physical examination of the veteran reflected chronic 
bilateral anterior cruciate ligament (ACL) deficiencies of 
the knees.  The physician noted that the veteran had a 
nonaccidental trauma (NAT) history of chronic ACL deficient 
knee, which may require bracing at some point.  He was placed 
on activity limitation, light duty, a nonsteroidal anti-
inflammatory drug (NSAID), and requested to discontinue 
treatment from the ortho clinic.  

Upon separation in July 1991, clinical evaluation of the 
veteran's lower extremities was normal; however, the veteran 
reported on his July 1991 report of medical history as having 
or had "[t]rick" or locked knee.  The examiner noted that 
the veteran's left knee gives out, and arthroscopy was 
performed in March 1991.  It was also reported that the 
veteran claimed his bilateral knee pain was aggravated by 
active duty.  Finally, the veteran underwent an examination 
in July 1991 by the Medical Board.  The July 1991 Medical 
Board report states that the veteran had a chronic knee 
injury to the right knee for the past eight years as well as 
a chronic injury to the left knee.  The report further added 
that he reaggravated these injures while on active duty and 
underwent arthroscopy of the left knee.  Upon physical 
examination of the veteran, the physician noted crepitus with 
no effusion of the right knee.  The right knee was positive 
for Lachman's, drawer, and pivot shift.  The left knee 
demonstrated full range of motion with no effusion, 
instability to varus or valgus stress.  However, the left 
knee was negative for drawer, pivot, and McMurray's.  X-rays 
taken during the examination revealed marked degenerative 
changes in the right knee and minimal degenerative changes in 
the left knee.  The physician diagnosed the veteran with 
right anterior cruciate ligament deficient knee with 
degenerative changes and left possible anterior cruciate 
ligament deficient knee by history with minimal degenerative 
changes.  The physician determined that the veteran will not 
likely be fit for full duty due to his chronic knee problems 
and recommended referral to the Director, Naval Council of 
Personnel Boards (NCPB) for scheduling of a Physical 
Evaluation Board (PEB) examination.  As previously stated, 
the veteran was discharged in August 1991.  

Post service treatment records reflect continuing complaints 
and treatment for the veteran's bilateral knee disability.  
In March 2003, VA outpatient treatment records report the 
veteran experiencing right knee pain after he fell from a 
ladder in February 2003.  It was noted that the veteran was 
advised to follow-up under worker's compensation, and during 
the hearing, the veteran testified that he received workers' 
compensation benefits for his right knee injury.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed disability.  See 38 U.S.C.A. § 5103A (West 2002).  
There remains some question as to whether the veteran's 
current bilateral knee disability was incurred in or worsened 
due to his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Additionally, as noted, the veteran 
admitted to receiving workers' compensation benefits for his 
right knee, but there are no records in the claims file 
associated with those benefits.  Since those records may 
contain relevant evidence of the onset and continuity of the 
veteran's bilateral knee disability, the RO should obtain 
those records.  Accordingly, further development of the 
evidence will be undertaken prior to our final adjudication 
of the veteran's claim for service connection.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for the 
claimed disability, as well as a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Contact the veteran to obtain the 
proper release forms for the records 
associated with his workers' compensation 
claim for his on-the-job knee injury in 
2003.  Allow him an opportunity to 
respond.  If the release forms are 
provided, make reasonable efforts to 
obtain the records.  

3.  Afford a VA examination to the 
veteran to determine whether the 
veteran's bilateral knee disorder began 
in, or was aggravated by, his active 
military service.  The claims file must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review is accomplished.  
All appropriate testing should be 
undertaken in connection with the 
examination, and all knee disabilities 
found to be present should be diagnosed.  

a.  The examiner should express an 
opinion as to whether the evidence is 
clear and unmistakable that a right 
and/or left knee disability pre-existed 
his military service.  If it is 
determined that the disability existed 
prior to service, the examiner is 
requested to offer an opinion as to 
whether the evidence is clear and 
unmistakable that it was not aggravated 
during, or as a result of, his service.  
If aggravation is found, the examiner 
should address whether the permanent 
increase in severity was due to the 
normal progression of the disorder, or 
whether such worsening constituted 
chronic aggravation of the disorder due 
to service.  (Note: aggravation connotes 
a permanent worsening above the base 
level of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  If it is determined that the 
veteran's bilateral knee disability did 
not exist prior to service, the examiner 
should express an opinion as to whether 
it is as likely as not (a 50 percent 
probability or more) that the veteran's 
currently diagnosed bilateral knee 
disability was incurred in service or 
related to active service.  

3. Thereafter, the issue on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




